Citation Nr: 0534711	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  96-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently assigned a 10 percent evaluation.

2.  Entitlement to an effective date earlier than July 24, 
1994 for the assignment of a 10 percent rating for 
generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1941 to November 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1995 which denied a compensable evaluation for 
generalized anxiety disorder.  Subsequently, in a November 
1997 rating decision, the RO granted a 10 percent rating for 
generalized anxiety disorder, effective July 24, 1994.  The 
appeal was previously remanded, most recently in June 2005, 
to afford the veteran a hearing.  In October 2005, the 
veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).

At his hearing, the veteran raised the issue of service 
connection for hypertension.  Although this was denied in an 
unappealed rating decision of April 1993, a final decision 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to November 7, 1996, generalized anxiety disorder 
was productive of mild social and industrial impairment.

2.  Beginning November 7, 1996, generalized anxiety disorder 
has been manifested by symptoms such as depressed mood, 
anxiety, chronic sleep impairment, and irritability, 
reflective of occupational and social impairment. 

3.  A claim for an increased (compensable) rating for 
generalized anxiety disorder was received June 16, 1993, and 
it was factually ascertainable that an increase occurred as 
of June 16, 1992.


CONCLUSIONS OF LAW

1.  Prior to November 7, 1996, the criteria for an evaluation 
in excess of 10 percent for generalized anxiety disorder were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Code 9400 (1996).  

2.  The criteria for a 30 percent disability rating, but not 
higher, for generalized anxiety disorder have been met, 
effective November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Code 9400 (2005).  

3.  The criteria for an effective date of June 16, 1992, for 
the grant of a 10 percent rating for generalized anxiety 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400 (2005), 4.130, Code 9400 
(1992).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Generalized Anxiety Disorder 

The veteran contends that his generalized anxiety disorder is 
more disabling than reflected by the currently assigned 10 
percent evaluation.  

Service medical records show that the veteran was discharged 
from service in November 1943 due to a mixed neurosis.  He 
was granted service connection by VA, with a 10 percent 
rating assigned.  In May 1949, the rating was reduced to 
noncompensable, which remained in effect until July 1994.  

The evidence compiled during this lengthy appeal period 
includes several VA psychiatric examinations, as well as 
private medical records dated from 1989 to 1993, and VA 
treatment records dated from 1996 to 2004.  The private 
medical records show several complaints of nervousness and 
headaches in 1992, and the veteran was prescribed Xanax in 
April 1992.  However, VA examinations in May 1992 and 
September 1995 did not disclose any psychiatric impairment.  
A diagnosis of headaches was noted.  

On a VA examination in May 1997, the veteran complained of 
anxiety and restlessness on a daily basis, and reported 
headaches, which the examiner thought were exacerbated by his 
anxiety.  On mental status examination, the veteran's affect 
was anxious, and his anxiety increased during the interview.  
There were no signs of panic attacks, although he complained 
of chronic sleep impairment.  The examiner concluded that he 
was mildly disabled due to generalized anxiety disorder.  The 
global assessment of functioning (GAF) was 65.  An addendum 
in October 1997, following review of the claims file, noted 
that the veteran's tension headaches were associated with the 
anxiety reaction.  The GAF was 65.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A 41-50 GAF score indicates serious 
symptoms or serious difficulty in social, occupational, or 
school functioning.  A 61-70 GAF score indicates some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  

On a July 1998 examination, the examiner observed that the 
veteran exhibited five of the six symptoms of generalized 
anxiety disorder, namely, easy fatiguability, impaired 
concentration, irritability, muscle tension (headaches), and 
sleep disturbance, and estimated the GAF to be 50.  

In May 2003, a VA examination was conducted.  The examiner 
noted that the records revealed a long history of anxiety 
symptoms.  The veteran complained of headaches, dizziness and 
sleep disturbance.  His grandson who accompanied him 
indicated that the vet had always been quite irritable.  He 
reported poor memory and concentration, and intermittent 
depression.  He did not have crying spells or suicidal 
thoughts.  The examiner concluded that his current symptoms 
were mild.  He was generally functioning fairly well for is 
age of 84.  He had friends and a meaningful relationship with 
his wife.  The GAF was estimated to be 65.  

Outpatient treatment record subsequent to this examination 
show that the veteran continued to complain of anxiety and 
insomnia.  In December 2003, his medications were increased.  
His GAF has generally been 50.  An examination in June 2004 
indicated that the veteran was not compliant with 
medications, secondary to memory loss and financial 
considerations.  In July 2004, the veteran reported feeling 
better with the medications.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Effective November 7, 1996, the portion of the rating 
schedule pertaining to rating mental disorders was revised.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  See 
VAOPGCPREC 3-2000; 65 Fed. Reg. 33422(2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The criteria in effect for the period prior to November 7, 
1996 provide that generalized anxiety disorder with neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability is rated noncompensable.  A 10 percent evaluation is 
warranted for emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  38 
C.F.R.  § 4.132, Code 9400 (1996) (effective prior to 
November 7, 1996).

A 30 percent rating is assigned when generalized anxiety 
disorder results in "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Id.  "Definite" represents the degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93.  

In the Board's judgment, the veteran's symptoms do not 
warrant a higher rating under the old criteria.  In this 
regard, the evidence shows that the veteran has been able to 
establish and maintain effective social relationships.  As to 
occupational impairment, such can only be estimated, as the 
veteran has been retired for a number of years.  However, the 
evidence of record indicates that for many years, apparently 
into his 70's, the veteran was able to compensate well for 
his anxiety reaction, working as a farmer, and at other jobs, 
including as a bus driver, despite a very limited education.  
He has also maintained an active social life.  

Although private medical records show several complaints of 
nervousness and headaches in 1992, the VA examiners in May 
1992 and September 1995 did not find any psychiatric 
impairment to be present.  The veteran's private doctor, in a 
March 1992 letter, stated that the veteran was unemployable, 
but he attributed it to severe arthritis, high blood 
pressure, and age, in addition to the nervous condition.  In 
general, the condition has been characterized as mild.  For 
these reasons, the Board finds that definite, that is, more 
than moderate, social and industrial impairment has not been 
shown.

Under the revised criteria, effective November 7, 1996, 
psychiatric conditions are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According 
to the general rating formula, a mental condition which has 
been formally diagnosed, but is without symptoms severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication is evaluated 
noncompensably disabling.  Occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or with symptoms 
controlled by continuous medication, warrants a 10 percent 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A mental disorder is rated 30 percent when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id. 

Under the new criteria, the veteran has symptoms of 
occasional depressed mood.  He is anxious, and has chronic 
sleep impairment.  He has memory loss, although the evidence 
suggests this is due to cognitive impairments, and not his 
anxiety disorder.  He does not have suspiciousness or panic 
attacks, but his grandson states that he is, and always has 
been, irritable.  Moreover, the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The evidence as a whole indicates an increase in the severity 
of the disability beginning between the 1995 and 1997 
examinations.  In general, the medical evidence since then 
continues to show the increased disability level, although 
there has been some fluctuation of the level of impairment, 
as reflected by the GAF scores.  Although the increase has 
been attributed, on occasion, to the veteran's overall poor 
health, he is service-connected for an anxiety disorder, and 
symptoms due to current stressors cannot be dissociated from 
the service-connected disability.  

Moreover, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

In view of these factors, the Board finds the evidence is 
approximately balanced as to whether or not the veteran meets 
the criteria for a 30 percent rating for generalized anxiety 
disorder, under the new criteria.  Applying the benefit-of-
the-doubt rule in his favor, the Board finds his generalized 
anxiety disorder is 30 percent disabling, and an increased 
rating to the 30 percent level, is granted.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

However, since the Board finds that he only meets the 
criteria for a higher rating under the new criteria, the 
increased rating cannot be effective prior to November 7, 
1996, the effective date of that regulation.  In this regard, 
the medical evidence also indicates that the increase in the 
severity of his condition occurred between examinations in 
1995 and 1997.  See 38 C.F.R. § 3.400(o)(2) (the effective 
date of an increased rating cannot be earlier than the date 
it is factually ascertainable that an increase in disability 
has occurred).  

The veteran's symptoms of generalized anxiety disorder are 
not of such severity as to warrant a rating higher than 30 
percent, under either the new or old criteria.  Under the old 
criteria, a 50 percent evaluation is assigned where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent rating is 
assigned when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and when psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting from profound retreat from reality; demonstrably 
unable to obtain or retain employment.  38 C.F.R.  § 4.132, 
Code 9400 (1996).

Under the new criteria, a rating of 50 percent is assigned 
when it results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The veteran has not demonstrated any of the factors 
characteristic of a 50 percent rating or higher.  In this 
regard, mild memory loss is contemplated by the 30 percent 
rating granted in this decision, and more significant 
problems with memory and abstract thinking have been 
attributed to age-related factors, rather than generalized 
anxiety disorder.  

In sum, the preponderance of the evidence is against a rating 
higher than 10 percent, under the old criteria.  Under the 
new criteria, the veteran is entitled to a 30 percent rating, 
but only from November 7, 1996, the effective date of the 
revised regulations.  Such date is factually consistent with 
the medical evidence, which shows that an increase in the 
severity of the disability occurred between the 1995 and 1997 
VA examinations.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Earlier Effective Date For A 10 Percent Rating

The veteran was granted a 10 percent rating for generalized 
anxiety disorder effective July 24, 1994, determined by the 
RO to be the date of claim.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.

Entitlement to a compensable rating for the veteran's anxiety 
disorder was denied on several occasions after the July 1949 
termination of a 10 percent rating; the veteran did not 
appeal any of those decisions.  

In November 1992, additional medical evidence was received 
from the veteran, and the RO issued a rating decision in 
April 1993, denying a compensable rating for generalized 
anxiety disorder.  In a statement received in July 1994, the 
veteran asked for an increased rating, and was subsequently 
granted a 10 percent rating effective based on that date.

The file also contains a statement received June 16, 1993, in 
which the veteran chiefly addressed non-service-connected 
pension issues.  However, he also said, "please reinstate my 
10% SCD back in lieu of non-service pension."  

Although this statement does not identify the disability, his 
sole service-connected disability is his generalized anxiety 
disorder.  A "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see 
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  Since the veteran had only one service-connected 
disability, this statement, requesting "reinstatement" of a 
10 percent rating, is sufficient to constitute a claim for an 
increased rating.  Moreover, this claim remained open until 
subsequent rating actions addressed the July 1994 claim, 
which resulted in the current appeal.  

The June 1993 statement did not express any disagreement with 
the April 1993 rating decision, or indeed refer in any way to 
that decision, nor was any additional evidence presented.  
Thus, the statement was neither a notice of disagreement with 
the April 1993 rating decision, nor new and material evidence 
submitted within a year of that decision.  See Voracek v. 
Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  

Thus, for the purpose of establishing the effective date of 
the 10 percent rating, the date of claim is June 16, 1993.  
As noted above, for disability compensation, an effective 
date will be assigned from the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date.  Otherwise, the effective date will be the date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Earlier, in November 1992, the veteran submitted private 
medical records showing that in March 1992, he began 
complaining of nerves and associated headache.  In April 
1992, he was prescribed Xanax for the condition.  Under the 
criteria then in effect, a 10 percent evaluation was 
warranted for emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  38 
C.F.R. § 4.132, Code 9400 (effective prior to November 7, 
1996).  Although a VA examination did not find any 
psychiatric impairment, the examiner did not have the claims 
file available.  In this case, the Board finds the evidence 
of his treating doctor to be more probative, as he was in a 
position to observe the veteran over time.  Moreover, no 
increase was shown between this 1992 treatment and the 
current effective date of July 24, 1994.  The evidence as a 
whole presents an approximate balance as to whether the 
increase in disability, resulting in mild social and 
industrial impairment, occurred during 1992, and evidence was 
received within a year.  With the application of the benefit 
of the doubt doctrine, a 10 percent rating is warranted for 
the year prior to the June 1993 claim, and, thus, entitlement 
to an effective date of June 16, 1992, is established.  See 
38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in June 2003.  That letters 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case, and the supplemental statements of the case, he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the November 2004 supplemental statement of 
the case, and he was otherwise fully notified of the need to 
give to VA any evidence he had pertaining to the claims.  
There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  When considering the 
notification letters, the rating decision on appeal, the 
statement of the case, and the hearing testimony, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated in 1995 and 1997.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in June 2003 was not given prior to 
the first adjudication of the claims, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claims were readjudicated and an additional 
SSOC was provided to the veteran in November 2004.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service VA treatment records, 
as well as private medical records identified and/or 
submitted by the veteran.  He has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  He was provided VA 
examinations in 1992, 1995, 1997, 1998, and 2003.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The Board 
concludes the examinations in this case are adequate upon 
which to base a decision, and, when considered together with 
the VA and private outpatient records, which effectively 
cover the lengthy appeal period of more than 10 years.

VA satisfied its duties to inform and assist the claimant, he 
is not prejudiced by the Board considering the merits of the 
claims in this decision.










	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 10 percent for generalized anxiety 
disorder is denied for the period prior to November 7, 1996, 
is denied.

A 30 percent rating for generalized anxiety disorder is 
granted, effective November 7, 1996, subject to regulations 
governing the payment of monetary benefits.

An earlier effective date of June 16, 1992, for the grant of 
a 10 percent rating for generalized anxiety disorder is 
granted, subject to regulations governing the payment of 
monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


